DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to independent claims 1, 15 and 20, the prior art of record fails to anticipate or render obvious the combined elements/steps of allowing a user to capture live stream video, via a mobile device, and provide said captured live stream video to at least one desired media host or outlet, wherein a host of said selected at least one desired media host or outlet is enabled to engage in live two-way audio communications with said user, via said mobile device, as said live stream video is being captured, and wherein said live two-way audio communications between said user and said host are communicated, via said mobile device, separate from, simultaneous with, and in addition to any audio associated with said live stream video, and wherein said live two-way audio communications are communicated and maintained separate from any of said audio associated with said live stream video so as not to merge said live two-way audio communications with any of said audio associated with said live stream video; and communicating any of said live two-way audio communications, via said mobile device, wherein said audio associated with said live stream video is captured, via said mobile device, via a microphone that is separate from a microphone used to capture said live two-way audio communications, and wherein said microphone used to capture said audio associated with said live stream video and said microphone used to capture said live two-way audio communications are each at a geographic location of said mobile device at the time said live stream video and any of said live two-way audio communications are being captured, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


September 1, 2022